Citation Nr: 1543513	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for migraine headaches, claimed as secondary to hypothyroidism. 

2. Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD), claimed as secondary to breast cancer. 

3. Entitlement to service connection for breast cancer (mastodynia), claimed as secondary to hypothyroidism. 

4. Entitlement to service connection for right knee arthritis, claimed as secondary to hypothyroidism. 

5. Entitlement to service connection for left knee arthritis, claimed as secondary to hypothyroidism. 

6. Entitlement to service connection for hyperlipidemia, claimed as secondary to hypothyroidism. 

7. Entitlement to an initial rating greater than 10 percent for hypertension.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012, January 2013, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

Documentation in the file shows that the Veteran died in August 2015.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the issues on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015); 79 Fed. Reg. 52977 (September 5, 2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of the issues on appeal or to any derivative claims brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  See 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015); 79 Fed. Reg. 52982-84 (September 5, 2014).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title[.]"  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. §§ 3.1010(b), 20.1302(a).  


ORDER

The appeal is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


